            Case 3:20-cv-01523-SI       Document 8   Filed 10/29/20   Page 1 of 2




Jeffiey S. Ratliff
RANSOM, GILBERTSON,
MARTIN & RATLIFF, LLP
8401 NE Halsey Street Suite 208
Portland, OR 97220
T: 503-226-3664
F: 503-243-6716
   1rl500       ail.com




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON


 KEVIN HESSEL, Individually and On Behalf Case No. 3 :20-cv-01523-SI
 of All Others Similarly Situated,

                          Plaintiff'

          V.



 PORTLAND GENERAL ELECTRIC
 COMPANY, MARIA POPE, and JAMES F.
 LOBDELL,

                          Defendants.



    PLAINTIFF'S NOTICH 0F VOLUNTARY DISMISSAL WITHOUT PREJUDICE




1 -Plaintiff's Notice of voluntary Dismissal Without Prejudice
            Case 3:20-cv-01523-SI        Document 8       Filed 10/29/20       Page 2 of 2




       NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), Plaintiff Kevin Hessel ("Plaintiff') hereby voluntarily dismisses the above-

captioned action, without prejudice to his ability to participate as a class member in any other class

action alleging substantially similar claims against the defendants herein. As grounds thereof,

Plaintiff states that no opposing party has either served an answer or a motion for summary


judgment.

Dated: October 29, 2020                               Respectfully submitted,




                                                      8401 NE Halsey Street Suite 208
                                                      Portland, OR 97220
                                                      rgmrl500@gmail.com
                                                      Tel: 503-226-3664


                                                      GLANCY PRONGAY & MURRAY LLP
                                                      Robert V. Prongay
                                                      Charles H. Linehan
                                                      Pavithra Rajesh
                                                      1925 Century Park East, Suite 2100
                                                      Los Angeles, CA 90067
                                                      Tel: 310-201 -9150
                                                      rprongay@glancylaw.com
                                                      clinehan@glancylaw.com
                                                      prajesh@glancylaw.com

                                                      Counsel fior Plaintiff




2 -Plaintiff's Notice of Voluntary Dismissal Without Prejudice
